Fourth Court of Appeals
                                San Antonio, Texas
                                   November 18, 2016

                                   No. 04-16-00031-CV

                           John W. LENZ and Shannon E. Lenz,
                                      Appellants

                                           v.

                              BANK OF AMERICA, N.A.,
                                     Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2015CV00687
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice


     The panel has considered the appellant’s motion for rehearing and the motion is
DENIED.


                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court